NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 11 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10393

                Plaintiff-Appellee,             D.C. No. 2:96-cr-00475-GEB

 v.
                                                MEMORANDUM*
ALLEN RAY JORDAN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Allen Ray Jordan appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291. We review discretionary denials of sentence reduction motions

for abuse of discretion, see United States v. Chaney, 581 F.3d 1123, 1125 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2009), and we affirm.

      Jordan argues that the district court erred by failing to consider adequately

his amended Guidelines range and the 18 U.S.C. § 3553(a) sentencing factors, and

by insufficiently explaining its decision. We disagree. The district court

acknowledged the reduced Guidelines range and Jordan’s eligibility for a

reduction. The court then discussed its reasons for denying the reduction in light

of the section 3553(a) factors. On this record, we conclude that the court properly

considered the section 3553(a) factors and adequately explained the sentence. See

Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018).

      Jordan also contends that the denial of his motion was substantively

unreasonable in light of his post-sentencing rehabilitation and other mitigating

factors. We conclude that the district court did not abuse its discretion. Jordan’s

360-month sentence is not substantively unreasonable in light of the section

3553(a) sentencing factors and the totality of the circumstances, including the

nature and circumstances of the offense and the history and characteristics of the

defendant. See United States v. Dunn, 728 F.3d 1151, 1159 (9th Cir. 2013).

      AFFIRMED.




                                          2                                    17-10393